United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-497
Issued: June 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2007 appellant filed a timely appeal from the November 28, 2007
schedule award decision of the Office of Workers’ Compensation Programs. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has more than five percent impairment to his right leg and
four percent impairment to his left leg, for which he received schedule awards.
FACTUAL HISTORY
On May 7, 2003 appellant, then a 46-year-old mail handler group leader, filed an
occupational disease claim for injury to his feet which he attributed to lifting and pulling sacks of
mail and loading tractor trailers. On June 22, 2005 his claim was accepted for hallux valgus
deformities to the left and right feet, hammer toes and bunions. On November 14, 2005
appellant had surgery on his right foot for an excision of the intermetatarsal neuroma between

the 3rd and 4th metatarsals and a hammer digit arthroplasty, proximal interphalangeal joint, of the
2nd toe of the right foot.
On June 15, 2006 appellant filed a claim for a schedule award. In a June 12, 2007 report,
Dr. Emmanuel E. Jacob, a Board-certified physiatrist, reviewed appellant’s medical history,
activities of daily living and provided findings on physical examination. He noted that appellant
continued to experience pain in both feet with dyesthesia. Dr. Jacob discussed appellant’s
impairment under the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (fifth edition). He rated loss of range of motion under Table 1714, page 537, as two percent lower extremity (mild) impairment of the metatarsophalangeal
(MP) and interphalangeal (IP) joints of both the right and left great toes.1 He found that the MP
joint dorsiflexion of eight degrees in the right and left lesser toes represented two percent
impairment to each extremity. Dr. Jacob rated impairment due to dyesthesia in both feet under
Table 17-37, page 552, stating that the nerve deficit represented five percent impairment to each
lower extremity.2 In rating loss of strength, he referred generally to Table 16-13, page 489, and
Table 16-11, page 484, to find that dorsiflexion of 4/5 was “equivalent to 20 percent motor
deficit and 35 percent impairment = 7 percent impairment of the lower extremity.” Dr. Jacob
added each of the impairment values to find a total 20 percent impairment to the lower
extremities.
On September 15, 2007 an Office medical adviser reviewed the medical evidence and
noted that Dr. Jacob’s had not properly applied the A.M.A., Guides. He noted that the
impairment rating for loss of strength had been made with reference to Chapter 16 and tables
evaluating the C4 nerve root, which would not be applicable to appellant’s lower extremity
impairment. Therefore the seven percent impairment rating could not be accepted. The Office
medical adviser recommended that appellant’s schedule award be based on loss of range of
motion of the toes. He agreed with the ratings provided by Dr. Jacobs, noting two percent lower
extremity impairment at both great toes for loss of MP flexion and IP flexion. The impairment to
the right and left lesser toes for MP motion of eight degrees dorsiflexion was two percent lower
extremity impairment. As to the dyesthesia rating of five percent impairment to both feet, the
Office medical adviser stated that Dr. Jacob had not properly rated impairment. He noted that
appellant’s surgery was for excision of a Morton’s neuroma of the right foot, which was the third
branch of the medial plantar nerve. Dr. Jacob noted that the maximum sensory impairment
allowed for the medial plantar nerve was five percent.3 However, he did not complete the
calculation for sensory loss with reference to the tables that grade sensory deficit. The Office
medical adviser noted that Table 16-10, page 482, classified 25 percent sensory deficit as a
Grade 4 loss.4 Allowing a 25 percent deficit of the maximum 5 percent impairment for sensory
loss of the medial plantar nerve resulted in one percent impairment for pain. The Office medical
1

Dr. Jacob identified 20 degrees dorsiflexion of the MP joint in both great toes and plantar flexion of 12 degrees
in the right great toe IP joint and 15 degrees in the left great toe IP joint.
2

Dr. Jacob did not identify the specific nerve root causing impairment under Table 17-37.

3

Table 17-37, page 552.

4

The A.M.A., Guides 550, provide that in rating sensory loss under Table 17-37, partial loss should be rated as in
the upper extremity as noted at Tables 16-10 and 16-11.

2

adviser rated the total right lower extremity impairment as five percent by adding the range of
motion loss (2 + 2 =4) and combining the one percent sensory impairment. The total left lower
extremity impairment was four percent, based on adding the loss of range of motion to the toes.
By decision dated November 28, 2007, the Office issued a schedule award for five
percent impairment of the right lower extremity and four percent impairment of the left lower
extremity.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act5 sets for the number of weeks
of compensation to be paid for the permanent loss of use of specified members, functions and
organs of the body.6 The Act, however, does not specify the manner by which the percentage
loss of a member, function, or organ shall be determined. To ensure consistent results and equal
justice for all claimants under the law, good administrative practice requires the use of uniform
standards applicable to all claimants.7 The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.8
ANALYSIS
Appellant’s claim was accepted by the Office for hallux valgus deformities of both feet
and hammertoes. He underwent surgery of the right foot consisting of an excision of a Morton’s
neuroma. In rating appellant’s impairment as 20 percent of the lower extremities, the Board
notes that Dr. Jacob did not properly apply the A.M.A., Guides. As noted by the Office medical
adviser, he rated impairment for loss of strength with reference to tables appearing in Chapter 16,
which is relevant to rating upper extremity impairment.9 Dr. Jacob, therefore, did not properly
identify the corresponding lower extremity nerve which would cause loss of strength to either
leg. Although Dr. Jacob properly referred to Table 17-14 in rating loss of range of motion to the
great toes and lesser toes of both feet, he miscalculated the total loss as eight percent to each leg.
Under Table 17-14, the impairment allowed for great toe MP and IP impairment, as described, is
a total of two percent for mild impairment with another two percent allowed for the MP loss of
the lesser toes. This results in a total of four percent impairment for loss of range of motion to
each lower extremity, as noted by the Office medical adviser. Therefore, Dr. Jacobs erroneously
doubled the extent of loss of range of motion impairment in making his rating. His rating of
sensory loss, or pain, is also not in conformance with the A.M.A., Guides. Dr. Jacobs noted only
that he allowed five percent impairment for dyesthesia to both lower extremities under
Table 17-37. However, he did not identify the nerve root causing impairment and he did not
5

5 U.S.C. §§ 8101-8193.

6

5 U.S.C. § 8107.

7

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

8

20 C.F.R. § 10.404.

9

Dr. Jacob’s did not address Table 17-37, which provides a protocol for evaluating motor loss to the lower
extremities.

3

grade the extent of the nerve deficit with reference to Table 16-10 as directed at page 550. This
error was also noted by the Office medical adviser. For these reasons, the impairment rating
provided by Dr. Jacob’s is of diminished probative value.
The Board finds that the weight of medical opinion is represented by the report of the
Office medical adviser who reviewed the report of Dr. Jacobs and provided explanation for
determining that appellant had five percent impairment of his right lower extremity due to
sensory loss of one percent and loss of range of motion of four percent. As to the left leg, the
Office medical adviser found four percent impairment based on loss of range of motion. There is
no other medical evidence establishing greater impairment that conforms to the A.M.A., Guides.
CONCLUSION
The Board finds that appellant has five percent impairment to his right leg and four
percent impairment to his left leg, for which he received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 28, 2007 be affirmed.
Issued: June 12, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

